Case 2:18-cr-14011-RLR Document 65 Entered on FLSD Docket 11/07/2018 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 18-14011-CR-ROSENBERG/MAYNARD


  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  CHARLTON EDWARD LACHASE,

        Defendant.
  _________________________________/

        DEFENDANT’S OBJECTIONS TO THE PRESENTENCE REPORT

        The defendant Charlton LaChase, through counsel, files the following

  objections to the presentence report:

        1.     Paragraphs 5–8:     The defendant objects to the inclusion of various

  instances of violent acts by other people unconnected to this case. Mr. LaChase is

  not a terrorist. Nor does the government think that Mr. LaChase is a terrorist. Mr.

  LaChase is a mentally and physically challenged person who invoked Isis and

  individual terrorists as a means of getting attention. He has never been a terrorist

  or member of a terrorist organization.       It should not be the purpose of the

  presentence report to paint defendants as terrorists unless there is significant

  evidence supporting such a characterization. In this case there is not.

        2.     Paragraph 9: The defendant is deaf, not was deaf. The term “mute,”

  as used, is an archaic term that is generally rejected by “non-speaking” persons in

  the 21st century.
Case 2:18-cr-14011-RLR Document 65 Entered on FLSD Docket 11/07/2018 Page 2 of 6



        3.        Paragraph 10: The defendant objects to the term “mute,” in this and

  other paragraphs. Further, the paragraph should note that the video in question

  was widely circulated in the deaf community at the time on Facebook and other

  social media.

        4.        Paragraph 21: This claim has nothing to do with the offense conduct.

  The offense conduct section of the presentence report is not simply an opportunity

  for the government and/or the probation officer to put in every bad thing that they

  have heard about the defendant. The allegation that Mr. LaChase was “expelled”

  from Gallaudet University in 2015 has absolutely nothing to do with the facts in

  this case. Moreover, the statement is belied by the information in paragraph 91 of

  the report, stating that Mr. LaChase “withdrew” from Gallaudet on October 17,

  2014. The incorrect and misleading allegation should be stricken from the report.

        5.        Paragraph 25, 28, 35 and 41: The defendant objects to the conclusion

  that his statements amounted to obstruction. His mother, Ms. Santa LaChase, did

  discuss the case with Cassandra LaChase, and even asked her to consider

  requesting that the government not pursue, or lessen, the charges. However, those

  efforts did not amount to obstruction.

        U.S.S.G. § 3C1.1, n. 4, lists examples of conduct amounting to obstruction.

  Among those examples, it lists in subsection (A), threatening, intimidating, or

  otherwise unlawfully influencing a co-defendant, witness, or juror, directly or

  indirectly, or attempting to do so…” and (K), “threatening the victim of the offense

  in an attempt to prevent the victim from reporting the conduct constituting the




                                             2
Case 2:18-cr-14011-RLR Document 65 Entered on FLSD Docket 11/07/2018 Page 3 of 6



  offense of conviction.” Mr. LaChase’s actions in attempting to persuade his sister to

  drop or lessen the charges were not unlawful and were not a threat.

         Nor was the sale of his cell phone an obstruction of justice. Mr. LaChase sold

  his cell phone while he was in Costa Rica because he received a very good price for

  it. Cell phones are very expensive in countries like Costa Rica, often costing twice

  what we pay here in the United States. Mr. LaChase received $700 for his I Phone

  6, enough to purchase a new later model I Phone when he returned. It should also

  be noted that Mr. LaChase returned to the United States with the “SIM card” for

  his I Phone. The “SIM card” stores contact numbers and SMS (text) messages.

  Anyone trying to destroy the evidence of text messages would also get rid of the

  “SIM card.”

         6.     Paragraph 55: Mr. LaChase denies that he pushed Kerri-Ann Sewell

  to the ground or battered her in any way. Her allegations were false.

         7.     Paragraph 57 – 59, 61 - 64: The paragraphs do not reflect any arrest

  or conviction. Clearly, there was not even probable cause to believe a crime had

  been committed.     Mr. LaChase denied the allegations at the time they were

  investigated, the investigating officer concurred, and Mr. LaChase denies them

  now.

         8.     Paragraph 71:   Mr. LaChase does wish to seek family therapy and

  ultimately reestablish his relationship with his sister, Cassandra.




                                            3
Case 2:18-cr-14011-RLR Document 65 Entered on FLSD Docket 11/07/2018 Page 4 of 6



        9.     Paragraph 74: Mr. LaChase denies that he ever forced Karen Meeker

  to have sex with him. Ms. Meeker was a willing participant in any sexual relations

  with Mr. LaChase.

        10.    Paragraph 80:     This statement has no place in the “Mental and

  Emotional” section of the report. The undersigned can only guess as to why the

  probation officer thought it was relevant to those topics, or to this sentencing in

  general.

        11.    Paragraph 111:      Mr. LaChase objects to the probation officer’s

  conclusion that there is no identifiable basis for a variance. Mr. LaChase’s physical

  and mental disabilities are obvious grounds for a potential variance by the Court.

  The defendant will address those grounds more fully in a written motion, but the

  inconsistency between this conclusion and the recitation of documented physical

  and mental disabilities in paragraphs 78 through 86 is glaring.


                                         Respectfully submitted,

                                         MICHAEL CARUSO
                                         FEDERAL PUBLIC DEFENDER


                                  By:    s/Fletcher Peacock
                                         Fletcher Peacock
                                         Assistant Federal Public Defender
                                         Florida Bar No. 441996
                                         109 North Second Street
                                         Fort Pierce, Florida 34950
                                         Tel: 772-489-2123
                                         Fax: 772-489-3997
                                         E-Mail: Fletcher_Peacock@fd.org




                                           4
Case 2:18-cr-14011-RLR Document 65 Entered on FLSD Docket 11/07/2018 Page 5 of 6



                             CERTIFICATE OF SERVICE

        I HEREBY certify that on November 7, 2018, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that

  the foregoing document is being served this day on all counsel of record or pro se

  parties identified on the attached Service List in the manner specified, either via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.



                                           By: s/Fletcher Peacock, AFPD
                                                Fletcher Peacock




                                             5
Case 2:18-cr-14011-RLR Document 65 Entered on FLSD Docket 11/07/2018 Page 6 of 6



                                 SERVICE LIST

            UNITED STATES v. CHARLTON EDWARD LA-CHASE
                Case No. 18-14011-CR-ROSENBERG/MAYNARD
           United States District Court, Southern District of Florida



  Fletcher Peacock
  Fletcher_Peacock@fd.org
  Assistant Federal Public Defender
  109 North Second Street
  Fort Pierce, FL 34950
  Tel: 772-489-2123
  Fax: 772-489-3997
  Attorney for La-Chase
  Notices of Electronic Filing


  Diana Margarita Acosta
  diana.acosta@usdoj.gov
  Assistant United States Attorney
  United States Attorney’s Office
  101 South U.S. Hwy 1, Suite 3100
  Fort Pierce, Florida 34950
  Tel: 772-293-0981
  Fax: 772-466-1020
  Notice of Electronic Filing


  Rolando Garcia
  Rolando.Garcia@usdoj.gov
  Assistant United States Attorney
  500 South Australian Avenue, Suite 400
  West Palm Beach, Florida 33401
  Tel: 561-659-4772
  Fax: 561-820-8777
  Notice of Electronic Filing




                                           6
